UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2013. or [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission File Number: 000-23017 ECHO THERAPEUTICS, INC. (Exact name of registrant as specified in its charter) Delaware 41-1649949 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 8 Penn Center 1lvd., Suite 300 Philadelphia, PA (Address of principal executive offices) (Zip code) (215) 717-4100 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [ ] Accelerated filer [X] Non-accelerated filer [ ] Smaller reporting company [ ] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [X] As of May 9, 2013, 60,300,669 shares of the registrant’s Common Stock, $0.01 par value, were issued and outstanding. Table of Contents ECHO THERAPEUTICS, INC. QUARTERLY REPORT ON FORM 10-Q FOR THE QUARTER ENDED MARCH 31, 2013 TABLE OF CONTENTS Item Page PART I - FINANCIAL INFORMATION 1. Consolidated Financial Statements: Consolidated Balance Sheets as of March 31, 2013 and December 31, 2012 1 Consolidated Statements of Operations for the three months ended March 31, 2013 and 2012 2 Consolidated Statements of Cash Flows for the three months ended March 31, 2013 and 2012 3 Notes to Consolidated Financial Statements 5 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 4. Controls and Procedures 18 PART II - OTHER INFORMATION 6. Exhibits 18 SIGNATURES 19 EXHIBIT INDEX 20 -i- Table of Contents PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS ECHO THERAPEUTICS, INC. CONSOLIDATED BALANCE SHEETS March 31, December 31, 2012 (Unaudited) ASSETS Current Assets: Cash and cash equivalents $ $ Cash restricted pursuant to letters of credit Deferred financing costs, current portion Prepaid expenses and other current assets Total current assets Property and Equipment, at cost: Computer equipment Office and laboratory equipment (including assets under capitalized leases) Furniture and fixtures Manufacturing equipment Leasehold improvements Less-Accumulated depreciation and amortization ) ) Net property and equipment (including assets under capitalized leases) Other Assets: Restricted cash Intangible assets, net of accumulated amortization Deferred financing costs, net of current portion Other assets Total other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current Liabilities: Accounts payable $ $ Deferred revenue from licensing arrangements Capital lease obligation, current portion Derivative warrant liability Accrued expenses and other liabilities Total current liabilities Capital lease obligation, net of current portion Note payable, net of discount — Deferred revenue from licensing arrangements, net of current portion Total liabilities Commitments Stockholders’ Equity: Convertible Preferred Stock: Series C, $0.01 par value, authorized 10,000 shares, issued and outstanding 9,974.185 shares at March 31, 2013 and December 31, 2012 Series D, $0.01 par value, authorized 3,600,000 shares, issued and outstanding 3,006,000 shares at March 31, 2013 and December 31, 2012 (preference in liquidation of $3,006,000) Common Stock, $0.01 par value, authorized 150,000,000 shares, issued and outstanding 60,244,669 and 44,373,461 shares at March 31, 2013 and December 31, 2012, respectively Additional paid-in capital Accumulated deficit ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ The accompanying notes are an integral part of these consolidated financial statements. -1- Table of Contents ECHO THERAPEUTICS, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) For the Three Months Ended March 31, Licensing revenue $ $ Total revenues Operating Expenses: Research and development Selling, general and administrative Total operating expenses Loss from operations ) ) Other Income (Expense): Interest income Interest expense ) ) Gain on revaluation of derivative warrant liability Other income (expense), net ) Net loss $ ) $ ) Net loss per common share, basic and diluted $ ) $ ) Basic and diluted weighted average common shares outstanding The accompanying notes are an integral part of these consolidated financial statements. -2- Table of Contents ECHO THERAPEUTICS, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) For the Three Months Ended March 31, Cash Flows From Operating Activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization Share-based compensation, net Fair value of common stock issued for services Gain on revaluation of derivative warrant liability ) ) Amortization of discount on note payable — Amortization of non-cash deferred financing costs — Changes in assets and liabilities: Accounts receivable — Prepaid expenses and other current assets ) ) Deposits and other assets — Accounts payable ) Deferred revenue from licensing arrangements ) ) Accrued expenses and other liabilities ) Net cash used in operating activities ) ) Cash Flows from Investing Activities: Purchase of furniture, equipment and leasehold improvements ) ) Increase in restricted cash ) — Net cash used in investing activities ) ) Cash Flows From Financing Activities: Repayment of Platinum note payable ) — Proceeds from issuance of common stock, net of expenses Principal payments for capital lease obligations ) ) Proceeds from exercise of stock options — Net cash provided by financing activities Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ The accompanying notes are an integral part of these consolidated financial statements. -3- Table of Contents Echo Therapeutics, Inc. Consolidated Statements of Cash Flows (Unaudited) Supplemental Disclosure of Cash Flow Information and Non-Cash Financing Transactions: For the Three Months Ended March 31, Cash paid for interest $ $ Reduction in fair value of common stock issued in connection with settlement agreement $ — $ ) The accompanying notes are an integral part of these consolidated financial statements. -4- Table of Contents Echo Therapeutics, Inc. Notes To Consolidated Financial Statements Quarter Ended March 31, 2013 (Unaudited) ORGANIZATION AND BASIS OF PRESENTATION We are a medical device company with expertise in advanced skin permeation technology.We are developing our Symphony® CGM System (“Symphony”) as a non-invasive, wireless continuous glucose monitoring (“CGM”) system for use in hospital critical care units and for people with diabetes.The Prelude®SkinPrep System (“Prelude”), a component of our Symphony CGM System, allows for enhanced skin permeation that will enable extraction of analytes such as glucose.Prelude’s platform skin preparation technology also allows for needle-free, transdermal drug delivery. Additional applications for needle-free analyte extraction and topical and systemic drug delivery are planned. The accompanying unaudited consolidated financial statements include the accounts of the Company and its wholly-owned subsidiary, Sontra Medical, Inc., a Delaware corporation. All significant intercompany balances and transactions have been eliminated in consolidation. Thesefinancial statements have been prepared in conformity with generally accepted accounting principles (“GAAP”) in the United States consistent with those applied in, and should be read in conjunction with, the Company’s audited consolidated financial statements and related footnotes for the year ended December 31, 2012 included in the Company’s Annual Report on Form 10-K as filed with the United States Securities and Exchange Commission (“SEC”) on March 18, 2013. These financial statements reflect all adjustments, consisting only of normal recurring adjustments, which are, in the opinion of management, necessary for a fair presentation of the Company’s financial position as of March 31, 2013 and its results of operations and cash flows for the interim periods presented and are not necessarily indicative of results for subsequent interim periods or for the full year. These interim financial statements do not include all of the information and footnotes required by GAAP for complete financial statements and allowed by the relevant SEC rules and regulations; however, the Company believes that its disclosures are adequate to ensure that the information presented is not misleading. Certain amounts in prior periods have been reclassified to conform to current presentation. Liquidity and Management's Plans The accompanying consolidated financial statements have been prepared on a basis assuming that the Company is a going concern, which contemplates the realization of assets and the satisfaction of liabilities in the normal course of business.As of March 31, 2013, the Company had cash of approximately $5,170,000, a working capital deficit of approximately $206,000, and an accumulated deficit of approximately $100,890,000. The Company continues to incur recurring losses from operations. The Company will require additional capital to fund our product development, research, manufacturing and clinical programs in accordance with our current planned operations.Management intends to pursue additionalfinancing to fund these operations and the Company has funded its operations in the past primarily through debt and equity issuances. Management believes that it will be successful in meeting the milestones required under their current financing arrangement and/or raising additional capital. No assurances can be given that additional capital will be available on terms acceptable to theCompany.The consolidated financial statements do not include any adjustments that might result from the outcome of these uncertainties. (2)CASH Cash and Cash Equivalents As of March 31, 2013, the Company held approximately $5,170,000 in cash and cash equivalents. The Company’s cash equivalents consist solely of bank money market funds.The Company maintains its cash in bank deposit accounts which, at times, may exceed federally insured limits.The Company has never experienced any losses related to these balances. Restricted Cash As of March 31, 2013, restricted cash consists of two $250,000 letters of credit issued in favor of one of the Company’s key product development vendors and a $157,463 letter of credit issued in favor of a landlord.As of December 31, 2012, restricted cash consists of one $250,000 letter of credit issued in favor of one of the Company’s key product development vendors and a $157,463 letter of credit issued in favor of a landlord.Non-current restricted cash represents a security deposit on the Company’s leased offices. -5- Table of Contents (3) INTANGIBLE ASSETS The Company’s intangible assets are related to the acquisition of assets from Durham Pharmaceuticals Ltd. in 2007.As of March 31, 2013 and 2012, intangible assets related to this acquisition are summarized as follows: Estimated Accumulated Life Cost Amortization Net Net Contract related intangible asset: Cato Research discounted contract 3 years $ $ $
